DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-11, & 13-22 of U.S. Application No. 15/965111 filed on 12/13/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed12/13/2021. Claims 1, 8, & 18 are presently amended, and Claim 12 is cancelled. Claims 1-11, & 13-22 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejection under 35 U.S.C. § 103: Applicant argues that the prior art does not disclose the limitation "providing to a first external load three phase power via the generator of the electrical integrated electrical power generation system, wherein the provided three phase power can be at least 50% of a rated power output of the generator; and simultaneously providing to a second external load single phase power via a no-idle subsystem of the integrated power generation system, wherein the provided single phase power can be at least 3% of the rated power output of the generator”. Applicant further argues “The prior arts are silent in regards to “simultaneously output AC & DC power” and “Fattal fails to disclose both loads & power simultaneously”. Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. As cited in the previous office action, Fattal disclose two primary sources of power. The two primary sources of power Alternating Current (AC) power from genset and Direct Current (DC) power from the electrical energy 
Applicants’ remaining arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used for the argued limitation(s) in the current rejection.  A new grounds of rejection is made in view of US 2015/0045180A1 (“Hodowanec”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, & 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0157591A1 (“Fattal”), in view of US 2015/0045180A1 (“Hodowanec”), further in view of US 2017/0077827A1 (“McCartney”).
As per claim 1 Fattal discloses
(see at least Fattal, abstract: In one form, the system is used to provide electricity on board a vehicle such as a motor coach, ship, or the like. In other forms, the system provides electric power to a remote building that does not have access to a public power grid or the system provides back-up power in case of power grid failure or the like.): 
driving the powertrain of the vehicle utilizing an engine of the vehicle that is mechanically connected to the powertrain wherein the primary function of the engine and powertrain combination is to provide motive power to propel movement of the vehicle (see at least Fattal, para.[0013]: Motor coach 22 includes interior living space 24 and is propelled by coach engine 26. Coach Engine 26 is typically of a reciprocating piston, internal combustion type.),
providing to a first external load three phase power via the generator of the integrated electrical power generation system (see at least Fattal, para. [0014]: System 28 includes two primary sources of power: Alternating Current (AC) power from genset 30 and Direct Current (DC) power from electrical energy storage device 70. Genset 30 includes a dedicated engine 32 and three-phase AC generator 34.); and 
simultaneously providing single phase power via a no-idle subsystem of the integrated power generation system (see at least Fattal, para. [0016]: Assembly 40 is coupled to storage device 70 to selectively charge it in certain operating modes and supply electrical energy from it in other operating modes via circuitry 50 as further described hereinafter. Assembly 40 provides DC electric power to the storage device one or more motor coach DC loads 74 with circuitry 50 and provides regulated AC electric power with inverter 46. AC electric loads are supplied via inverter AC output bus 80. Bus 80 is coupled to AC power transfer switch 82 of system 28. One or more coach AC electrical loads 84 are supplied via switch 82. System 28 also provides inverter load distribution 86 from bus 80 without switch 82 intervening there between. para. [0021]: a nominal 120 VAC, 60 Hertz (Hz) output is provided on bus 80, the genset three-phase output to rectifier 42 varies over a voltage range of 150-250 volts AC (VAC) and a frequency range of 200-400 Hertz (Hz), and the variable voltage on DC bus 44 is between 200 and 300 volts DC (Vdc). para. [0025] & para. [0034]).
Fattal does not explicitly disclose
selectively disengaging a powertrain of the vehicle from at least one of a front differential and a rear differential;
selectively engaging a parallel power input gearbox of the integrated electrical power generation system with the powertrain;
selectively engaging the parallel power input gearbox with a generator of the integrated electrical power generation system that is disposed on the vehicle;
driving the generator of the integrated electrical power generation system utilizing the parallel power input gearbox selectably connected to the powertrain and the engine of the vehicle such that the engine drives the generator,
wherein the provided three phase power can be at least 50% of a rated power output of the generator
providing to a second external load single phase power of the integrated power generation system, wherein the provided single phase power can be at least 3% of the rated power output of the generator
Hodowanec teaches
(see at least Hodowanec, para [0041]: It should be noted that in the various 4-wheel drive embodiments described herein, the PPFDS 66 will additionally include a fifth clutch mechanism 142 (shown in FIGS. 4A and 4B) operatively disposed between the transmission 26 and the transfer case 46 that is controllable such that the transmission 26 can be effectively disengaged from the transfer case 46. Therefore, in when the PPFDS 66 is configured in a full electric mode, i.e., electric only mode, wherein 100% of the motive power provided by the ERM 70 (as described below), power from the ERM 70 can be delivered to the front axle differential 54, via the first torque transfer shaft 86, the transfer case 46 and the secondary driveshaft 58.);
selectively engaging a parallel power input gearbox of the integrated electrical power generation system with the powertrain (see at least Hodowanec, para. [0031]: The PPFDS 66 generally includes the electric rotating machine 70 operatively connected to a parallel power input gearbox 78 that is operatively connected to the transmission or transfer case 26 or 46 of the ICEDS 74 and to the rear axle differential 30 (shown in FIGS. 3A-4B) of the vehicle 14. The PPFDS 66 additionally includes a PPFDS gearbox controller 82 (i.e., a microprocessor based controller) that is structured and operable to control, among other things, the configuration, operation and functionality of the parallel power input gearbox. 78. The parallel power input gearbox 78 will sometimes be referred to herein simply as the gearbox. 78.);
selectively engaging the parallel power input gearbox with a generator of the integrated electrical power generation system that is disposed on the vehicle (see at least Hodowanec, para. [0033]: In various embodiments, the ERM 70 can be any electric rotating machine, e.g. an electric motor and/or generator, structured and operable to utilize electricity provided by a battery pack (i.e., a plurality of batteries) 110 to generate power/torque that can be delivered to the gearbox. 78, via the third torque transfer shaft 102, and selectively distributed by the gearbox. 78, as described further below.);
driving the generator of the integrated electrical power generation system utilizing the parallel power input gearbox selectably connected to the powertrain and the engine of the vehicle such that the engine drives the generator (see at least Hodowanec, para. [0054]: As exemplarily illustrated in FIG. 8, in various embodiments, the gearbox 78 can be configured, via commands from the gearbox controller 82, such that the power flow is from the ICE 18 to the ERM 70 (wherein the ERM 70 functions as a generator) and to the auxiliary device 114. In Such embodiments, no motive power is provided to the rear axle differential 30 of the vehicle 14, hence, the vehicle 14' is stationary. More particularly, in Such embodiments, the gear box 78 can be configured such that the first clutch mechanism 122 is engaged to receive power/torque from the ICE 18, the third and fourth clutch mechanisms 130 and 134 are engaged to deliver power/torque to the ERM 70 and the auxiliary device 114, and the second clutch mechanism 126 is disengaged. Therefore, power/torque generated by the ICE 18 is received by the gearbox. 78, via the first torque transfer shaft 86, and delivered by the gearbox 78 to the ERM 70 and to the auxiliary device 114, via the third and fourth torque transfer shafts 102 and 118.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fattal to incorporate the teaching of selectively disengaging a powertrain of the vehicle from at least one of a front differential and a rear differential, selectively engaging a parallel power input gearbox of the integrated electrical power generation system with the powertrain, selectively engaging the parallel power input gearbox with a generator of the integrated electrical power generation system that is disposed on 
McCartney teaches
providing to a second external load single phase power of the integrated power generation system (see at least McCartney, para. [0026-0027]:  In some embodiments, a one-wire, single-phase system is used to energize a tap (e.g., less than 200, 50, or 10 customers on a tap). Three-phase power can be distributed by three-wire systems or four-wire systems (one wire being a neutral). In some embodiments, the generator 204 is a diesel-powered generator.),
wherein the provided three phase power can be at least 50% of a rated power output of the generator (see at least McCartney, para. [0027]: In some embodiments, the generator 204 is configured to produce single-phase power and three-phase power, though not necessarily at the same time. Single-phase power can be distributed by one-wire systems, two-wire systems (two hot, 180 degrees out of phase; or one hot and one neutral), or three-wire systems (two hot wires, one wire being a neutral). For example, single-phase system could be energized by legs of a generator (generating in three phases) put in series (e.g., a zigzag configuration). In some embodiments, a one-wire, single-phase system is used to energize a tap (e.g., less than 200, 50, or 10 customers on a tap). Three-phase power can be distributed by three-wire systems or four-wire systems (one wire being a neutral). In some embodiments, the generator 204 is a diesel-powered generator. In some embodiments, the generator 204 is configured to produce 120 volts, line to ground (208 volts line to line for three-phase power, 240 volts line to line for single-phase power), plus or minus 5%, 10%, or 15%. In some embodiments, the generator is configured to generate both single-phase power and three-phase power, though not necessarily at the same time. In some embodiments, the generator 204 is configured to produce 277 volts (line to ground)/480 volts (line to line), plus or minus 5%, 10%, or 15%. In some embodiments, the generator 204 is configured to produce a voltage between 40 and 601 volts. & para. [0033-0035]: Thus by keeping the step-up transformers at a lower weight, more trucks can pull the vehicle 100, in the embodiments the vehicle 100 is a trailer; or can have the step-up system 208 mounted on the truck (e.g., the step-up system 208 and the output interface 210 are mounted on the truck and the generator 204 is towed by the truck; or the generator 204 is mounted on the truck and the step-up system 208 and output interface 210 are on a trailer pulled by the truck). Applicant has found that transformers rated at about 75 kVA provide a good tradeoff between power capability and weight. Thus in some embodiments the step-up transformer 304 has a power rating of 75 kVA, or equal to or between 70 kVA and 80 kVA; 50 kVA and 100 kVA; and/or 50 kVA and 200 kVA. The step-up transformer is 304 a single-phase transformers (e.g., instead of a three-phase transformer). A single-phase transformer steps up, or steps down, only one phase of electrical power. In some embodiments, separate single-phase transformers are used for the step-up transformers 304 to allow the step-up system 208 to step up both single-phase power (e.g., by not using the third step-up transformer 304-3) and three-phase power (e.g., by using the first step-up transformer 304-1, the second step-up transformer 304-2, and the third step-up transformer 304-3).); and
wherein the provided single phase power can be at least 3% of the rated power output of the generator (see at least McCartney, para. [0027]: In some embodiments, the generator 204 is configured to produce single-phase power and three-phase power, though not necessarily at the same time. Single-phase power can be distributed by one-wire systems, two-wire systems (two hot, 180 degrees out of phase; or one hot and one neutral), or three-wire systems (two hot wires, one wire being a neutral). For example, single-phase system could be energized by legs of a generator (generating in three phases) put in series (e.g., a zigzag configuration). In some embodiments, a one-wire, single-phase system is used to energize a tap (e.g., less than 200, 50, or 10 customers on a tap). Three-phase power can be distributed by three-wire systems or four-wire systems (one wire being a neutral). In some embodiments, the generator 204 is a diesel-powered generator. In some embodiments, the generator 204 is configured to produce 120 volts, line to ground (208 volts line to line for three-phase power, 240 volts line to line for single-phase power), plus or minus 5%, 10%, or 15%. In some embodiments, the generator is configured to generate both single-phase power and three-phase power, though not necessarily at the same time. In some embodiments, the generator 204 is configured to produce 277 volts (line to ground)/480 volts (line to line), plus or minus 5%, 10%, or 15%. In some embodiments, the generator 204 is configured to produce a voltage between 40 and 601 volts. & para. [0033-0035]: Thus by keeping the step-up transformers at a lower weight, more trucks can pull the vehicle 100, in the embodiments the vehicle 100 is a trailer; or can have the step-up system 208 mounted on the truck (e.g., the step-up system 208 and the output interface 210 are mounted on the truck and the generator 204 is towed by the truck; or the generator 204 is mounted on the truck and the step-up system 208 and output interface 210 are on a trailer pulled by the truck). Applicant has found that transformers rated at about 75 kVA provide a good tradeoff between power capability and weight. Thus in some embodiments the step-up transformer 304 has a power rating of 75 kVA, or equal to or between 70 kVA and 80 kVA; 50 kVA and 100 kVA; and/or 50 kVA and 200 kVA. The step-up transformer is 304 a single-phase transformers (e.g., instead of a three-phase transformer). A single-phase transformer steps up, or steps down, only one phase of electrical power. In some embodiments, separate single-phase transformers are used for the step-up transformers 304 to allow the step-up system 208 to step up both single-phase power (e.g., by not using the third step-up transformer 304-3) and three-phase power (e.g., by using the first step-up transformer 304-1, the second step-up transformer 304-2, and the third step-up transformer 304-3).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fattal to incorporate the teaching of providing to a second external load single phase power of the integrated power generation system, the provided three phase power can be at least 50% of a rated power output of the generator and the provided single phase power can be at least 3% of the rated power output of the generator of McCartney in order to provide a good tradeoff between power capability and weight for the integrated electrical power system to provide efficient output power (see at least McCartney, para. [0033]).

As per claim 2 Fattal does not explicitly disclose
wherein the provided three phase power can be between 50% and 100% of the rated power output of the generator, and the single phase power can be between 3% of the rated power output of the generator and 100% of a rated storage capacity of an energy storage system of the no-idle subsystem.
McCartney teaches
wherein the provided three phase power can be between 50% and 100% of the rated power output of the generator, and the single phase power can be between 3% of the rated power (see at least McCartney, para. [0027]: In some embodiments, the generator 204 is configured to produce single-phase power and three-phase power, though not necessarily at the same time. Single-phase power can be distributed by one-wire systems, two-wire systems (two hot, 180 degrees out of phase; or one hot and one neutral), or three-wire systems (two hot wires, one wire being a neutral). For example, single-phase system could be energized by legs of a generator (generating in three phases) put in series (e.g., a zigzag configuration). In some embodiments, a one-wire, single-phase system is used to energize a tap (e.g., less than 200, 50, or 10 customers on a tap). Three-phase power can be distributed by three-wire systems or four-wire systems (one wire being a neutral). In some embodiments, the generator 204 is a diesel-powered generator. In some embodiments, the generator 204 is configured to produce 120 volts, line to ground (208 volts line to line for three-phase power, 240 volts line to line for single-phase power), plus or minus 5%, 10%, or 15%. In some embodiments, the generator is configured to generate both single-phase power and three-phase power, though not necessarily at the same time. In some embodiments, the generator 204 is configured to produce 277 volts (line to ground)/480 volts (line to line), plus or minus 5%, 10%, or 15%. In some embodiments, the generator 204 is configured to produce a voltage between 40 and 601 volts. & para. [0033-0035]: Thus by keeping the step-up transformers at a lower weight, more trucks can pull the vehicle 100, in the embodiments the vehicle 100 is a trailer; or can have the step-up system 208 mounted on the truck (e.g., the step-up system 208 and the output interface 210 are mounted on the truck and the generator 204 is towed by the truck; or the generator 204 is mounted on the truck and the step-up system 208 and output interface 210 are on a trailer pulled by the truck). Applicant has found that transformers rated at about 75 kVA provide a good tradeoff between power capability and weight. Thus in some embodiments the step-up transformer 304 has a power rating of 75 kVA, or equal to or between 70 kVA and 80 kVA; 50 kVA and 100 kVA; and/or 50 kVA and 200 kVA. The step-up transformer is 304 a single-phase transformers (e.g., instead of a three-phase transformer). A single-phase transformer steps up, or steps down, only one phase of electrical power. In some embodiments, separate single-phase transformers are used for the step-up transformers 304 to allow the step-up system 208 to step up both single-phase power (e.g., by not using the third step-up transformer 304-3) and three-phase power (e.g., by using the first step-up transformer 304-1, the second step-up transformer 304-2, and the third step-up transformer 304-3).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fattal to incorporate the teaching of the provided three phase power can be between 50% and 100% of the rated power output of the generator, and the single phase power can be between 3% of the rated power output of the generator and 100% of the rated storage capacity of an energy storage system of the no-idle subsystem of McCartney in order to provide a good tradeoff between power capability and weight for the integrated electrical power system to provide efficient output power (see at least McCartney, para. [0033]).

As per claim 3 Fattal discloses
further comprises simultaneously utilizing a portion of a power output by the generator to charge an energy storage system of the no-idle subsystem (see at least Fattal, para. [0034]: If the test of conditional 130 is true (yes), then conditional 132 is executed. Conditional 132 tests whether a power level change or transient has been detected. If the test of conditional 132 is true (yes), then transient handling routine 150 is performed as further described in connection with FIG. 5. Different criteria or "tests" may be used to detect different kinds of transients that are subject to conditional 132. A few examples are involved in the description of routine 150, hereinafter. If the test of conditional 132 is false (no), then the power is at steady state in the power share mode. Steady state power delivery occurs in one of two ways contingent on the steady state electrical load magnitude. Conditional 134 implements this contingency. Conditional 134 tests whether the electrical load is below a selected threshold related to available genset 30 power (steady state genset rating). This test involves adding the DC and AC power levels, accounting for losses, and comparing the total power to the genset power rating to determine if simultaneous charging of device 70 can be performed. If so, the test of conditional 134 is true (yes) and operation 136 is performed.).

As per claim 4 Fattal discloses
further comprising maintaining a state of charge of an energy storage system of the no-idle subsystem of the integrated electrical power generation system between a minimum charge level and a maximum charge level that are respectively greater than 0% and less than 100% of a rated energy storage capacity of the energy storage system via an energy management system of the integrated electrical power generation system via a voltage selector switch of the integrated electrical power generation system (see at least Fattal, para. [0020-0026]: This information can be used to determine system power, and is used to compare with the power delivery capacity of genset 30 and device 70 to regulate certain operations described hereinafter. Furthermore, logic 110 uses this AC output information to determine whether a transient power condition exists that warrants consideration in such operations. Controllable DC-to-DC converter 60 is electrically coupled to DC bus 44 and electrical energy storage device 70. In FIG. 2, device 70 is more specifically illustrated in the form of electrochemical battery device 75 as shown in FIG. 2. Electrical current flow between device 70 and converter 60 is monitored with current sensor 76 and DC voltage of device 70 is monitored at node 78. The genset power-generating capacity is determined with reference to genset power/load requested by logic 102. When the power demand on bus 80 can be supplied by genset 30 with surplus capacity, then this surplus can be used for charging device 70 by regulating converter 60 with PI control circuit 52; and when the power demand exceeds genset 30 capacity, supplemental power can be provided to bus 80 from device 70 by regulating converter 60 with PI control circuit 62. Various aspects of dynamic "power sharing" operations of system 28 are further described in connection with FIGS. 4 and 5 hereinafter; however, further aspects of converter 60 and its operation are first described as follows. para. [0029]: the DC voltage on DC bus 44 is variable rather than regulated. The variation in voltage on DC 44 as AC power is supplied to bus 80 extends over a wide range as the speed of genset 30 and/or the boost power from or charge power to device 70 varies. In one preferred embodiment, the lower extreme of this range is at least 75% of the upper extreme of this range while providing power to electrical loads on bus 80. In a more preferred form, the lower extreme is at least 66% of the upper extreme. In an even more preferred form, the lower extreme is at least 50% of the upper extreme. & para. [0035]: In operation 136, a "genset plus charge" power share mode is supported that uses excess genset capacity for charging device 70, as needed (charge enabled/boost disabled). The genset plus charge power share mode of operation 136 typically reaches steady state from a transient condition as further described in connection with routine 150. The total genset power in the genset plus charge mode is determined as the measured AC power output plus the measured DC charging power less estimated charger losses. In one form, the charger loss is estimated by reference to one or more tables containing the loss of the charger circuitry as a function of battery voltage and charge current. The target genset speed is then determined based on the normalized load. The genset speed is set to support the DC and AC loads. When the genset reaches the rated charge level, its speed may be reduced. As the AC power requirement approaches the genset rating, the charge rate may be reduced in order to maintain load support with genset 30.).

As per claim 5 Fattal discloses
wherein the state of charge of the energy storage system is maintained between 20% and 80% of a rated energy storage capacity of the energy storage system via an energy management system of the integrated electrical power generation system (see at least Fattal, para. [0020-0026]: This information can be used to determine system power, and is used to compare with the power delivery capacity of genset 30 and device 70 to regulate certain operations described hereinafter. Electrical current flow between device 70 and converter 60 is monitored with current sensor 76 and DC voltage of device 70 is monitored at node 78. The genset power-generating capacity is determined with reference to genset power/load requested by logic 102. When the power demand on bus 80 can be supplied by genset 30 with surplus capacity, then this surplus can be used for charging device 70 by regulating converter 60 with PI control circuit 52; and when the power demand exceeds genset 30 capacity, supplemental power can be provided to bus 80 from device 70 by regulating converter 60 with PI control circuit 62. para. [0029]: the DC voltage on DC bus 44 is variable rather than regulated. The variation in voltage on DC 44 as AC power is supplied to bus 80 extends over a wide range as the speed of genset 30 and/or the boost power from or charge power to device 70 varies. In one preferred embodiment, the lower extreme of this range is at least 75% of the upper extreme of this range while providing power to electrical loads on bus 80. In a more preferred form, the lower extreme is at least 66% of the upper extreme. In an even more preferred form, the lower extreme is at least 50% of the upper extreme. & para. [0035]: In operation 136, a "genset plus charge" power share mode is supported that uses excess genset capacity for charging device 70, as needed (charge enabled/boost disabled). The genset plus charge power share mode of operation 136 typically reaches steady state from a transient condition as further described in connection with routine 150. The total genset power in the genset plus charge mode is determined as the measured AC power output plus the measured DC charging power less estimated charger losses. In one form, the charger loss is estimated by reference to one or more tables containing the loss of the charger circuitry as a function of battery voltage and charge current. The target genset speed is then determined based on the normalized load. The genset speed is set to support the DC and AC loads. When the genset reaches the rated charge level, its speed may be reduced. As the AC power requirement approaches the genset rating, the charge rate may be reduced in order to maintain load support with genset 30.).

As per claim 6 Fattal discloses
wherein the no-idle subsystem can be charged via the shore power, and the integrated electrical power generation system can provide power strictly from the no-idle subsystem utilizing only the state of charge from the shore power (see at least Fattal, para. [0016-0017]: As shown in FIG. 1, switch 82 is electrically coupled to external AC electrical power source 90 (shore power). It should be appreciated that shore power generally cannot be used when vehicle 20 is in motion, may not be available in some locations; and even if available, shore power is typically limited by a circuit breaker or fuse. When power from source 90 is applied, genset 30 is usually not active. Transfer switch 82 routes the shore power to service loads 84, and those supplied by inverter load distribution 86. With the supply of external AC power from source 90, assembly 40 selectively functions as one of loads 84, converting the AC shore power to a form suitable to charge storage device 70. In the following description, AC shore power should be understood to be absent unless expressly indicated to the contrary.).

As per claim 7 Fattal discloses
further comprising operating a prime mover of the integrated electrical power generation system that drives the generator such the prime mover will never operate to drive the generator at less than 18 kW (see at least Fattal, para. [0014]: System 28 includes two primary sources of power: Alternating Current (AC) power from genset 30 and Direct Current (DC) power from electrical energy storage device 70. Genset 30 includes a dedicated engine 32 and three-phase AC generator 34. Engine 32 provides rotational mechanical power to generator 34 with rotary drive member 36. In one arrangement, engine 32 is of a reciprocating piston type that directly drives generator 34, and generator 34 is of a permanent magnet alternator (PMA) type mounted to member 36, with member 36 being in the form of a drive shaft of engine 32. para. [0037]: Typically, for this steady state condition, genset 30 is operating at an upper speed limit with additional power being provided from device 70 in the boost enabled mode. It should be understood that this genset plus boost power share operation also typically reaches steady state from a transient condition as further described in connection with routine 150 as follows. In one form, the load calculations are normalized to a percent system rating, a percent boost capability and a percent genset load to facilitate system scaling for different genset and boost sizes. By way of nonlimiting example, a few representative implementations include a 7.5 kW genset and 2.5 kW boost for a total of 10 kW, a 5.5 kW genset and 2.5 kW boost for a total of 8 kW, and 12 kW genset and 3 kW boost for a total of 15 kW, and a 12 kW genset and 6 kW boost for a total of 18 kW. Naturally, in other embodiments, different configurations may be utilized. & para. [0070]).

As per claim 8 Fattal discloses
An integrated electrical power generation system, said system comprising (see at least Fattal, para. [0013]: Coach 22 carries mobile electric power generation system 28 to selectively provide electricity to equipment 27. Correspondingly, equipment 27 electrically loads system 28. In one form, various components of system 28 are distributed throughout vehicle 20--being installed in various bays and/or other dedicated spaces.): 
a generator structured and operable to output three phase power (see at least Fattal, para. [0014]: System 28 includes two primary sources of power: Alternating Current (AC) power from genset 30 and Direct Current (DC) power from electrical energy storage device 70. Genset 30 includes a dedicated engine 32 and three-phase AC generator 34. Engine 32 provides rotational mechanical power to generator 34 with rotary drive member 36. In one arrangement, engine 32 is of a reciprocating piston type that directly drives generator 34, and generator 34 is of a permanent magnet alternator (PMA) type mounted to member 36, with member 36 being in the form of a drive shaft of engine 32. In other forms, generator 34 can be mechanically coupled to engine 32 by a mechanical linkage that provides a desired turn ratio, a torque converter, a transmission, and/or a different form of rotary linking mechanism as would occur to those skilled in the art. Operation of engine 32 is regulated via an Engine Control Module (ECM) (not shown) that is in turn responsive to control signals from control and inverter assembly 40 of system 28.); 
(see at least Fattal, para. [0013]: Motor coach 22 includes interior living space 24 and is propelled by coach engine 26. Coach Engine 26 is typically of a reciprocating piston, internal combustion type.);
a control panel structured and operable to electrically connect at least one load to the integrated electrical power generation system and to control various settings and operational parameters of the integrated electrical power generation system (See at least Fattal, para. [0014-0018]: Genset 30 is electrically coupled to assembly 40. Assembly 40 includes power control circuitry 40a to manage the electrical power generated and stored with system 28. Circuitry 40a includes three-phase rectifier 42, variable voltage DC power bus 44, DC-to-AC power inverter 46, charge and boost circuitry 50, and processor 100. Assembly 40 is coupled to storage device 70 to selectively charge it in certain operating modes and supply electrical energy from it in other operating modes via circuitry 50 as further described hereinafter. Assembly 40 provides DC electric power to the storage device one or more motor coach DC loads 74 with circuitry 50 and provides regulated AC electric power with inverter 46. AC electric loads are supplied via inverter AC output bus 80. Bus 80 is coupled to AC power transfer switch 82 of system 28. One or more coach AC electrical loads 84 are supplied via switch 82. System 28 also provides inverter load distribution 86 from bus 80 without switch 82 intervening there between. & para. [0022]: In addition to inverter control logic 104, processor 100 includes genset power request control logic 102 to regulate rotational speed of genset 30 relative to system 28 operations. Logic 102 provides input signals to genset 30 that are representative of a requested target load to be powered by genset 30.); 
(see at least Fattal, para. [0016]: & para. [0027-0028]: Converter 60 is controlled with system control logic 110 to enable/disable charge and boost operations. Under control of logic 110, the charge mode of operation and the boost mode of operation are mutually exclusive--that is they are not enabled at the same time. When charge mode is enabled, the electrochemical battery form of device 70 is charged in accordance with one of several different modes depending on its charging stage. These charging stages may be of a standard type and may be implemented in hardware, software, or a combination thereof. In one form, a three-stage approach includes bulk, absorption, and float charging. When charging, circuit 52 outputs PWM control signals that drive gates of charge inverter 54a in a standard manner.): 
a transformer structured and operable to selectively raise and lower the electrical power received from the voltage selector switch and output the raised and lowered electrical power to the control panel (see at least Fattal, para. [0016]: & para. [0027-0028]: In one form, a three-stage approach includes bulk, absorption, and float charging. When charging, circuit 52 outputs PWM control signals that drive gates of charge inverter 54a in a standard manner. Typically, the PWM control signals are input to standard power drive circuitry (not shown) coupled to each gate input, and may be isolated therefrom by optoisolators, isolation transformers, or the like. In response to the PWM input control signals, inverter 54a converts DC power from DC bus 44 to an AC form that is provided to rectifier 64a of circuitry 64 via transformer 58. Rectifier 64a converts the AC power from transformer 58 to a suitable DC form to charge battery device 75. In one form directed to a nominal 12 Vdc output of battery device 75, transformer 58 steps down the AC voltage output by inverter 54a to a lower level suitable for charging storage device 70. For nonbattery types of devices 70, recharging/energy storage in the "charge mode" is correspondingly adapted as appropriate.); and 
a no-idle subsystem structured and operable to selectively receive the electrical power from the voltage selector switch and to output voltage electrical power to the control panel (see at least Fattal, para. [0016]: & para. [0027-0028]: When power boost mode is enabled, boost PI control circuit 62 provides PWM control signals to boost inverter 64b to control the power delivered from device 70. The circuit 62 output is in the form of PWM control signals that drive gates of boost converter 64b in a standard manner for a transformer boost configuration. Typically, these control signals are input to power drive circuitry (not shown) with appropriate isolation if required or desired. When supplementing power provided by generator 32, a current-controlled power boosting technique is implemented with circuit 62. Circuit 62 provides proportional-integral output adjustments in response the difference between two inputs: (1) boost current reference 106b and (2) storage device 70 current detected with current sensor 76. In response, inverter 64b converts DC power from device 70 to an AC form that is provided to rectifier 54b of circuitry 54 via transformer 58. Rectifier 64b converts the AC power from transformer 58 to a suitable DC form for DC bus 44. In one form directed to a nominal 12 Vdc output of device 70, transformer 58 steps up the AC voltage output from inverter 64b, that is converted back to DC power for bus 44.),
such that the integrated electrical power generation system can simultaneously output three-phase power to a first external load and single-phase power (see at least Fattal, para. [0014]: System 28 includes two primary sources of power: Alternating Current (AC) power from genset 30 and Direct Current (DC) power from electrical energy storage device 70. Genset 30 includes a dedicated engine 32 and three-phase AC generator 34. & para. [0016]: Assembly 40 is coupled to storage device 70 to selectively charge it in certain operating modes and supply electrical energy from it in other operating modes via circuitry 50 as further described hereinafter. Assembly 40 provides DC electric power to the storage device one or more motor coach DC loads 74 with circuitry 50 and provides regulated AC electric power with inverter 46. AC electric loads are supplied via inverter AC output bus 80. Bus 80 is coupled to AC power transfer switch 82 of system 28. One or more coach AC electrical loads 84 are supplied via switch 82. System 28 also provides inverter load distribution 86 from bus 80 without switch 82 intervening there between. para. [0021]: a nominal 120 VAC, 60 Hertz (Hz) output is provided on bus 80, the genset three-phase output to rectifier 42 varies over a voltage range of 150-250 volts AC (VAC) and a frequency range of 200-400 Hertz (Hz), and the variable voltage on DC bus 44 is between 200 and 300 volts DC (Vdc). para. [0025] & para. [0034]).
Fattal does not explicitly disclose
wherein the powertrain is modified to be selectively disengageable from at least one of a front differential and a rear differential of the vehicle;
a parallel power input gearbox that is selectively engageable with the powertrain and the generator such that the powertrain and parallel power input gearbox can be driven by the vehicle engine to drive the generator,
providing to a second external load single phase power of the integrated power generation system;
Hodowanec teaches
wherein the powertrain is modified to be selectively disengageable from at least one of a front differential and a rear differential of the vehicle (see at least Hodowanec, para [0041]: It should be noted that in the various 4-wheel drive embodiments described herein, the PPFDS 66 will additionally include a fifth clutch mechanism 142 (shown in FIGS. 4A and 4B) operatively disposed between the transmission 26 and the transfer case 46 that is controllable such that the transmission 26 can be effectively disengaged from the transfer case 46. Therefore, in when the PPFDS 66 is configured in a full electric mode, i.e., electric only mode, wherein 100% of the motive power provided by the ERM 70 (as described below), power from the ERM 70 can be delivered to the front axle differential 54, via the first torque transfer shaft 86, the transfer case 46 and the secondary driveshaft 58.);
a parallel power input gearbox that is selectively engageable with the powertrain and the generator such that the powertrain and parallel power input gearbox can be driven by the vehicle engine to drive the generator (see at least Hodowanec, para. [0054]: As exemplarily illustrated in FIG. 8, in various embodiments, the gearbox 78 can be configured, via commands from the gearbox controller 82, such that the power flow is from the ICE 18 to the ERM 70 (wherein the ERM 70 functions as a generator) and to the auxiliary device 114. In Such embodiments, no motive power is provided to the rear axle differential 30 of the vehicle 14, hence, the vehicle 14' is stationary. More particularly, in Such embodiments, the gear box 78 can be configured such that the first clutch mechanism 122 is engaged to receive power/torque from the ICE 18, the third and fourth clutch mechanisms 130 and 134 are engaged to deliver power/torque to the ERM 70 and the auxiliary device 114, and the second clutch mechanism 126 is disengaged. Therefore, power/torque generated by the ICE 18 is received by the gearbox. 78, via the first torque transfer shaft 86, and delivered by the gearbox 78 to the ERM 70 and to the auxiliary device 114, via the third and fourth torque transfer shafts 102 and 118.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fattal to incorporate the teaching of wherein the 
McCartney teaches
providing to a second external load single phase power of the integrated power generation system (see at least McCartney, para. [0026-0027]:  In some embodiments, a one-wire, single-phase system is used to energize a tap (e.g., less than 200, 50, or 10 customers on a tap). Three-phase power can be distributed by three-wire systems or four-wire systems (one wire being a neutral). In some embodiments, the generator 204 is a diesel-powered generator.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fattal to incorporate the teaching of providing to a second external load single phase power of the integrated power generation system of McCartney in order to provide a good tradeoff between power capability and weight for the integrated electrical power system to provide efficient output power (see at least McCartney, para. [0033]).

As per claim 9 Fattal does not explicitly disclose
wherein the system is disposed on a pull-behind trailer.
McCartney teaches
(see at least McCartney, para. [0025]: the vehicle 100 is a trailer. In some embodiments, the trailer is a double-axle trailer. In some embodiments, the vehicle 100 is a truck. For example, the generator and step-up system are on a flat-bed truck. In some embodiments, the vehicle 100 comprises both a truck and a trailer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fattal to incorporate the teaching of the system is disposed on a pull-behind trailer of McCartney in order to provide a good tradeoff between power capability and weight for the integrated electrical power system to provide efficient output power (see at least McCartney, para. [0033]).

As per claim 10 Fattal does not explicitly disclose
wherein the system is disposed partially on a pull- behind trailer and partially on a vehicle to which the pull-behind trailer can be connected.
McCartney teaches
wherein the system is disposed partially on a pull- behind trailer and partially on a vehicle to which the pull-behind trailer can be connected (see at least McCartney, para. [0025]: the vehicle 100 is a trailer. In some embodiments, the trailer is a double-axle trailer. In some embodiments, the vehicle 100 is a truck. For example, the generator and step-up system are on a flat-bed truck. In some embodiments, the vehicle 100 comprises both a truck and a trailer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fattal to incorporate the teaching of the system is disposed partially on a pull- behind trailer and partially on a vehicle to which the pull-behind 

As per claim 11 Fattal discloses
wherein the system is disposed on a vehicle (see at least Fattal, para. [0013]: FIG. 1 illustrates vehicle 20 in the form of a motor coach 22. Motor coach 22 includes interior living space 24 and is propelled by coach engine 26. Coach Engine 26 is typically of a reciprocating piston, internal combustion type.).

As per claim 13 Fattal discloses
providing the three phase power via a generator of an integrated electrical power generation system (see at least Fattal, para. [0014]: System 28 includes two primary sources of power: Alternating Current (AC) power from genset 30 and Direct Current (DC) power from electrical energy storage device 70. Genset 30 includes a dedicated engine 32 and three-phase AC generator 34.); and 
simultaneously providing single phase power via a no-idle subsystem of the integrated electrical power generation system (see at least Fattal, para. [0016]: Genset 30 is electrically coupled to assembly 40. Assembly 40 includes power control circuitry 40a to manage the electrical power generated and stored with system 28. Circuitry 40a includes three-phase rectifier 42, variable voltage DC power bus 44, DC-to-AC power inverter 46, charge and boost circuitry 50, and processor 100. Assembly 40 is coupled to storage device 70 to selectively charge it in certain operating modes and supply electrical energy from it in other operating modes via circuitry 50 as further described hereinafter. Assembly 40 provides DC electric power to the storage device one or more motor coach DC loads 74 with circuitry 50 and provides regulated AC electric power with inverter 46. AC electric loads are supplied via inverter AC output bus 80. Bus 80 is coupled to AC power transfer switch 82 of system 28. One or more coach AC electrical loads 84 are supplied via switch 82. System 28 also provides inverter load distribution 86 from bus 80 without switch 82 intervening there between.).
Fattal does not explicitly disclose
wherein the provided three phase power can be at least 50% of a rated power output of the generator
wherein the provided single phase power can be at least 3% of the rated power output of the generator.
McCartney teaches
wherein the provided three phase power can be at least 50% of a rated power output of the generator (see at least McCartney, para. [0027]: In some embodiments, the generator 204 is configured to produce single-phase power and three-phase power, though not necessarily at the same time. Single-phase power can be distributed by one-wire systems, two-wire systems (two hot, 180 degrees out of phase; or one hot and one neutral), or three-wire systems (two hot wires, one wire being a neutral). For example, single-phase system could be energized by legs of a generator (generating in three phases) put in series (e.g., a zigzag configuration). In some embodiments, a one-wire, single-phase system is used to energize a tap (e.g., less than 200, 50, or 10 customers on a tap). Three-phase power can be distributed by three-wire systems or four-wire systems (one wire being a neutral). In some embodiments, the generator 204 is a diesel-powered generator. In some embodiments, the generator 204 is configured to produce 120 volts, line to ground (208 volts line to line for three-phase power, 240 volts line to line for single-phase power), plus or minus 5%, 10%, or 15%. In some embodiments, the generator is configured to generate both single-phase power and three-phase power, though not necessarily at the same time. In some embodiments, the generator 204 is configured to produce 277 volts (line to ground)/480 volts (line to line), plus or minus 5%, 10%, or 15%. In some embodiments, the generator 204 is configured to produce a voltage between 40 and 601 volts. & para. [0033-0035]: Thus by keeping the step-up transformers at a lower weight, more trucks can pull the vehicle 100, in the embodiments the vehicle 100 is a trailer; or can have the step-up system 208 mounted on the truck (e.g., the step-up system 208 and the output interface 210 are mounted on the truck and the generator 204 is towed by the truck; or the generator 204 is mounted on the truck and the step-up system 208 and output interface 210 are on a trailer pulled by the truck). Applicant has found that transformers rated at about 75 kVA provide a good tradeoff between power capability and weight. Thus in some embodiments the step-up transformer 304 has a power rating of 75 kVA, or equal to or between 70 kVA and 80 kVA; 50 kVA and 100 kVA; and/or 50 kVA and 200 kVA. The step-up transformer is 304 a single-phase transformers (e.g., instead of a three-phase transformer). A single-phase transformer steps up, or steps down, only one phase of electrical power. In some embodiments, separate single-phase transformers are used for the step-up transformers 304 to allow the step-up system 208 to step up both single-phase power (e.g., by not using the third step-up transformer 304-3) and three-phase power (e.g., by using the first step-up transformer 304-1, the second step-up transformer 304-2, and the third step-up transformer 304-3).); and
wherein the provided single phase power can be at least 3% of the rated power output of the generator (see at least McCartney, para. [0027]: In some embodiments, the generator 204 is configured to produce single-phase power and three-phase power, though not necessarily at the same time. Single-phase power can be distributed by one-wire systems, two-wire systems (two hot, 180 degrees out of phase; or one hot and one neutral), or three-wire systems (two hot wires, one wire being a neutral). For example, single-phase system could be energized by legs of a generator (generating in three phases) put in series (e.g., a zigzag configuration). In some embodiments, a one-wire, single-phase system is used to energize a tap (e.g., less than 200, 50, or 10 customers on a tap). Three-phase power can be distributed by three-wire systems or four-wire systems (one wire being a neutral). In some embodiments, the generator 204 is a diesel-powered generator. In some embodiments, the generator 204 is configured to produce 120 volts, line to ground (208 volts line to line for three-phase power, 240 volts line to line for single-phase power), plus or minus 5%, 10%, or 15%. In some embodiments, the generator is configured to generate both single-phase power and three-phase power, though not necessarily at the same time. In some embodiments, the generator 204 is configured to produce 277 volts (line to ground)/480 volts (line to line), plus or minus 5%, 10%, or 15%. In some embodiments, the generator 204 is configured to produce a voltage between 40 and 601 volts. & para. [0033-0035]: Thus by keeping the step-up transformers at a lower weight, more trucks can pull the vehicle 100, in the embodiments the vehicle 100 is a trailer; or can have the step-up system 208 mounted on the truck (e.g., the step-up system 208 and the output interface 210 are mounted on the truck and the generator 204 is towed by the truck; or the generator 204 is mounted on the truck and the step-up system 208 and output interface 210 are on a trailer pulled by the truck). Applicant has found that transformers rated at about 75 kVA provide a good tradeoff between power capability and weight. Thus in some embodiments the step-up transformer 304 has a power rating of 75 kVA, or equal to or between 70 kVA and 80 kVA; 50 kVA and 100 kVA; and/or 50 kVA and 200 kVA. the step-up transformer is 304 a single-phase transformers (e.g., instead of a three-phase transformer). A single-phase transformer steps up, or steps down, only one phase of electrical power. In some embodiments, separate single-phase transformers are used for the step-up transformers 304 to allow the step-up system 208 to step up both single-phase power (e.g., by not using the third step-up transformer 304-3) and three-phase power (e.g., by using the first step-up transformer 304-1, the second step-up transformer 304-2, and the third step-up transformer 304-3).) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fattal to incorporate the teaching of the provided three phase power can be at least 50% of the rated power output of the generator and the provided single phase power can be at least 3% of the rated power output of the generator of McCartney in order to provide a good tradeoff between power capability and weight for the integrated electrical power system to provide efficient output power (see at least McCartney, para. [0033]).

As per claim 14 Fattal does not explicitly disclose
wherein the system is structured and operable to the provide the three phase power between 50% and 100% of the rated power output of the generator, and provide the single phase power can be between 3% of the rated power output of the generator and 100% of the rated storage capacity of an energy storage system of the no-idle subsystem.
McCartney teaches
wherein the system is structured and operable to the provide the three phase power between 50% and 100% of the rated power output of the generator, and provide the single phase  (see at least McCartney, para. [0027]: In some embodiments, the generator 204 is configured to produce single-phase power and three-phase power, though not necessarily at the same time. Single-phase power can be distributed by one-wire systems, two-wire systems (two hot, 180 degrees out of phase; or one hot and one neutral), or three-wire systems (two hot wires, one wire being a neutral). For example, single-phase system could be energized by legs of a generator (generating in three phases) put in series (e.g., a zigzag configuration). In some embodiments, a one-wire, single-phase system is used to energize a tap (e.g., less than 200, 50, or 10 customers on a tap). Three-phase power can be distributed by three-wire systems or four-wire systems (one wire being a neutral). In some embodiments, the generator 204 is a diesel-powered generator. In some embodiments, the generator 204 is configured to produce 120 volts, line to ground (208 volts line to line for three-phase power, 240 volts line to line for single-phase power), plus or minus 5%, 10%, or 15%. In some embodiments, the generator is configured to generate both single-phase power and three-phase power, though not necessarily at the same time. In some embodiments, the generator 204 is configured to produce 277 volts (line to ground)/480 volts (line to line), plus or minus 5%, 10%, or 15%. In some embodiments, the generator 204 is configured to produce a voltage between 40 and 601 volts. & para. [0033-0035]: Thus by keeping the step-up transformers at a lower weight, more trucks can pull the vehicle 100, in the embodiments the vehicle 100 is a trailer; or can have the step-up system 208 mounted on the truck (e.g., the step-up system 208 and the output interface 210 are mounted on the truck and the generator 204 is towed by the truck; or the generator 204 is mounted on the truck and the step-up system 208 and output interface 210 are on a trailer pulled by the truck). Applicant has found that transformers rated at about 75 kVA provide a good tradeoff between power capability and weight. Thus in some embodiments the step-up transformer 304 has a power rating of 75 kVA, or equal to or between 70 kVA and 80 kVA; 50 kVA and 100 kVA; and/or 50 kVA and 200 kVA. The step-up transformer is 304 a single-phase transformers (e.g., instead of a three-phase transformer). A single-phase transformer steps up, or steps down, only one phase of electrical power. In some embodiments, separate single-phase transformers are used for the step-up transformers 304 to allow the step-up system 208 to step up both single-phase power (e.g., by not using the third step-up transformer 304-3) and three-phase power (e.g., by using the first step-up transformer 304-1, the second step-up transformer 304-2, and the third step-up transformer 304-3).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fattal to incorporate the teaching of the provided three phase power can be between 50% and 100% of the rated power output of the generator, and the single phase power can be between 3% of the rated power output of the generator and 100% of the rated storage capacity of an energy storage system of the no-idle subsystem of McCartney in order to provide a good tradeoff between power capability and weight for the integrated electrical power system to provide efficient output power (see at least McCartney, para. [0033]).

As per claim 15 Fattal discloses
wherein the system is structured and operable to simultaneously utilizing a portion of a power output by the generator to charge an energy storage system of the no-idle subsystem (see at least Fattal, para. [0034]: If the test of conditional 130 is true (yes), then conditional 132 is executed. Conditional 132 tests whether a power level change or transient has been detected. If the test of conditional 132 is true (yes), then transient handling routine 150 is performed as further described in connection with FIG. 5. Different criteria or "tests" may be used to detect different kinds of transients that are subject to conditional 132. A few examples are involved in the description of routine 150, hereinafter. If the test of conditional 132 is false (no), then the power is at steady state in the power share mode.).

As per claim 16 Fattal discloses
wherein the system is structured and operable to maintain a state of charge of an energy storage system of no-idle subsystem between a minimum charge level and a maximum charge level that are respectively greater than 0% and less than 100% of a rated energy storage capacity of the energy storage system via an energy management system of the integrated electrical power generation system via a voltage selector switch of the integrated electrical power generation system (see at least Fattal, para. [0020-0026]: This information can be used to determine system power, and is used to compare with the power delivery capacity of genset 30 and device 70 to regulate certain operations described hereinafter. Furthermore, logic 110 uses this AC output information to determine whether a transient power condition exists that warrants consideration in such operations. Controllable DC-to-DC converter 60 is electrically coupled to DC bus 44 and electrical energy storage device 70. In FIG. 2, device 70 is more specifically illustrated in the form of electrochemical battery device 75 as shown in FIG. 2. Electrical current flow between device 70 and converter 60 is monitored with current sensor 76 and DC voltage of device 70 is monitored at node 78. The genset power-generating capacity is determined with reference to genset power/load requested by logic 102. When the power demand on bus 80 can be supplied by genset 30 with surplus capacity, then this surplus can be used for charging device 70 by regulating converter 60 with PI control circuit 52; and when the power demand exceeds genset 30 capacity, supplemental power can be provided to bus 80 from device 70 by regulating converter 60 with PI control circuit 62. Various aspects of dynamic "power sharing" operations of system 28 are further described in connection with FIGS. 4 and 5 hereinafter; however, further aspects of converter 60 and its operation are first described as follows. para. [0029]: the DC voltage on DC bus 44 is variable rather than regulated. The variation in voltage on DC 44 as AC power is supplied to bus 80 extends over a wide range as the speed of genset 30 and/or the boost power from or charge power to device 70 varies. In one preferred embodiment, the lower extreme of this range is at least 75% of the upper extreme of this range while providing power to electrical loads on bus 80. In a more preferred form, the lower extreme is at least 66% of the upper extreme. In an even more preferred form, the lower extreme is at least 50% of the upper extreme. & para. [0035]: In operation 136, a "genset plus charge" power share mode is supported that uses excess genset capacity for charging device 70, as needed (charge enabled/boost disabled). The genset plus charge power share mode of operation 136 typically reaches steady state from a transient condition as further described in connection with routine 150. The total genset power in the genset plus charge mode is determined as the measured AC power output plus the measured DC charging power less estimated charger losses. In one form, the charger loss is estimated by reference to one or more tables containing the loss of the charger circuitry as a function of battery voltage and charge current. The target genset speed is then determined based on the normalized load. The genset speed is set to support the DC and AC loads. When the genset reaches the rated charge level, its speed may be reduced. As the AC power requirement approaches the genset rating, the charge rate may be reduced in order to maintain load support with genset 30.).

As per claim 17 Fattal discloses
wherein the state of charge of the energy storage system is maintained between 20% and 80% of a rated energy storage capacity of the energy storage system via an energy management system of the integrated electrical power generation system (see at least Fattal, para. [0020-0026]: This information can be used to determine system power, and is used to compare with the power delivery capacity of genset 30 and device 70 to regulate certain operations described hereinafter. Electrical current flow between device 70 and converter 60 is monitored with current sensor 76 and DC voltage of device 70 is monitored at node 78. The genset power-generating capacity is determined with reference to genset power/load requested by logic 102. When the power demand on bus 80 can be supplied by genset 30 with surplus capacity, then this surplus can be used for charging device 70 by regulating converter 60 with PI control circuit 52; and when the power demand exceeds genset 30 capacity, supplemental power can be provided to bus 80 from device 70 by regulating converter 60 with PI control circuit 62. Various aspects of dynamic "power sharing" operations of system 28 are further described in connection with FIGS. 4 and 5 hereinafter; however, further aspects of converter 60 and its operation are first described as follows. para. [0029]: the DC voltage on DC bus 44 is variable rather than regulated. The variation in voltage on DC 44 as AC power is supplied to bus 80 extends over a wide range as the speed of genset 30 and/or the boost power from or charge power to device 70 varies. In one preferred embodiment, the lower extreme of this range is at least 75% of the upper extreme of this range while providing power to electrical loads on bus 80. In a more preferred form, the lower extreme is at least 66% of the upper extreme. In an even more preferred form, the lower extreme is at least 50% of the upper extreme. & para. [0035]: In operation 136, a "genset plus charge" power share mode is supported that uses excess genset capacity for charging device 70, as needed (charge enabled/boost disabled). The genset plus charge power share mode of operation 136 typically reaches steady state from a transient condition as further described in connection with routine 150. The total genset power in the genset plus charge mode is determined as the measured AC power output plus the measured DC charging power less estimated charger losses. In one form, the charger loss is estimated by reference to one or more tables containing the loss of the charger circuitry as a function of battery voltage and charge current. The target genset speed is then determined based on the normalized load. The genset speed is set to support the DC and AC loads. When the genset reaches the rated charge level, its speed may be reduced. As the AC power requirement approaches the genset rating, the charge rate may be reduced in order to maintain load support with genset 30.).

As per claim 18 Fattal discloses
A vehicle for providing electrical power at locations where shore power is unavailable, said vehicle comprising (see at least Fattal, para. [0013]: Coach 22 carries mobile electric power generation system 28 to selectively provide electricity to equipment 27. Correspondingly, equipment 27 electrically loads system 28. In one form, various components of system 28 are distributed throughout vehicle 20--being installed in various bays and/or other dedicated spaces.): 
an engine (see at least Fattal, para. [0013]: Motor coach 22 includes interior living space 24 and is propelled by coach engine 26. Coach Engine 26 is typically of a reciprocating piston, internal combustion type.);
(see at least Fattal, para. [0013]: Motor coach 22 includes interior living space 24 and is propelled by coach engine 26. Coach engine 26 is typically of a reciprocating piston, internal combustion type.),
an integrated electrical power generation system, wherein the system comprises (see at least Fattal, para. [0013]: Coach 22 carries mobile electric power generation system 28 to selectively provide electricity to equipment 27. Correspondingly, equipment 27 electrically loads system 28. In one form, various components of system 28 are distributed throughout vehicle 20--being installed in various bays and/or other dedicated spaces.):
a generator structured and operable to output three phase power (see at least Fattal, para. [0014]: System 28 includes two primary sources of power: Alternating Current (AC) power from genset 30 and Direct Current (DC) power from electrical energy storage device 70. Genset 30 includes a dedicated engine 32 and three-phase AC generator 34. Engine 32 provides rotational mechanical power to generator 34 with rotary drive member 36. In one arrangement, engine 32 is of a reciprocating piston type that directly drives generator 34, and generator 34 is of a permanent magnet alternator (PMA) type mounted to member 36, with member 36 being in the form of a drive shaft of engine 32. In other forms, generator 34 can be mechanically coupled to engine 32 by a mechanical linkage that provides a desired turn ratio, a torque converter, a transmission, and/or a different form of rotary linking mechanism as would occur to those skilled in the art. Operation of engine 32 is regulated via an Engine Control Module (ECM) (not shown) that is in turn responsive to control signals from control and inverter assembly 40 of system 28.); 
a prime mover structured and operable to drive the generator (see at least Fattal, para. [0014]: System 28 includes two primary sources of power: Alternating Current (AC) power from genset 30 and Direct Current (DC) power from electrical energy storage device 70. Genset 30 includes a dedicated engine 32 and three-phase AC generator 34. Engine 32 provides rotational mechanical power to generator 34 with rotary drive member 36. In one arrangement, engine 32 is of a reciprocating piston type that directly drives generator 34, and generator 34 is of a permanent magnet alternator (PMA) type mounted to member 36, with member 36 being in the form of a drive shaft of engine 32. In other forms, generator 34 can be mechanically coupled to engine 32 by a mechanical linkage that provides a desired turn ratio, a torque converter, a transmission, and/or a different form of rotary linking mechanism as would occur to those skilled in the art.); 
the powertrain, wherein the powertrain has been modified to also be operatively connected to a generator (see at least Fattal, para. [0014]:  In other forms, generator 34 can be mechanically coupled to engine 32 by a mechanical linkage that provides a desired turn ratio, a torque converter, a transmission, and/or a different form of rotary linking mechanism as would occur to those skilled in the art. Operation of engine 32 is regulated via an Engine Control Module (ECM) (not shown) that is in turn responsive to control signals from control and inverter assembly 40 of system 28.);
a control panel structured and operable to electrically connect at least one load to the integrated electrical power generation system and to control various settings and operational parameters of the integrated electrical power generation system (See at least Fattal, para. [0014-0018]: Genset 30 is electrically coupled to assembly 40. Assembly 40 includes power control circuitry 40a to manage the electrical power generated and stored with system 28. Circuitry 40a includes three-phase rectifier 42, variable voltage DC power bus 44, DC-to-AC power inverter 46, charge and boost circuitry 50, and processor 100. Assembly 40 is coupled to storage device 70 to selectively charge it in certain operating modes and supply electrical energy from it in other operating modes via circuitry 50 as further described hereinafter. Assembly 40 provides DC electric power to the storage device one or more motor coach DC loads 74 with circuitry 50 and provides regulated AC electric power with inverter 46. AC electric loads are supplied via inverter AC output bus 80. Bus 80 is coupled to AC power transfer switch 82 of system 28. One or more coach AC electrical loads 84 are supplied via switch 82. System 28 also provides inverter load distribution 86 from bus 80 without switch 82 intervening there between. & para. [0022]: In addition to inverter control logic 104, processor 100 includes genset power request control logic 102 to regulate rotational speed of genset 30 relative to system 28 operations. Logic 102 provides input signals to genset 30 that are representative of a requested target load to be powered by genset 30.); 
a voltage selector switch structured and operable to receive the three phase power generated from the generator and selectively distribute the received three phase power to one or more of (see at least Fattal, para. [0016]: & para. [0027-0028]: Converter 60 is controlled with system control logic 110 to enable/disable charge and boost operations. Under control of logic 110, the charge mode of operation and the boost mode of operation are mutually exclusive--that is they are not enabled at the same time. When charge mode is enabled, the electrochemical battery form of device 70 is charged in accordance with one of several different modes depending on its charging stage. These charging stages may be of a standard type and may be implemented in hardware, software, or a combination thereof. In one form, a three-stage approach includes bulk, absorption, and float charging. When charging, circuit 52 outputs PWM control signals that drive gates of charge inverter 54a in a standard manner.): 
(see at least Fattal, para. [0016]: & para. [0027-0028]: In one form, a three-stage approach includes bulk, absorption, and float charging. When charging, circuit 52 outputs PWM control signals that drive gates of charge inverter 54a in a standard manner. Typically, the PWM control signals are input to standard power drive circuitry (not shown) coupled to each gate input, and may be isolated therefrom by optoisolators, isolation transformers, or the like. In response to the PWM input control signals, inverter 54a converts DC power from DC bus 44 to an AC form that is provided to rectifier 64a of circuitry 64 via transformer 58. Rectifier 64a converts the AC power from transformer 58 to a suitable DC form to charge battery device 75. In one form directed to a nominal 12 Vdc output of battery device 75, transformer 58 steps down the AC voltage output by inverter 54a to a lower level suitable for charging storage device 70. For nonbattery types of devices 70, recharging/energy storage in the "charge mode" is correspondingly adapted as appropriate.); and 
a no-idle subsystem structured and operable to selectively receive the electrical power from the voltage selector switch and to output voltage electrical power to the control panel (see at least Fattal, para. [0016]: & para. [0027-0028]: When power boost mode is enabled, boost PI control circuit 62 provides PWM control signals to boost inverter 64b to control the power delivered from device 70. The circuit 62 output is in the form of PWM control signals that drive gates of boost converter 64b in a standard manner for a transformer boost configuration. Typically, these control signals are input to power drive circuitry (not shown) with appropriate isolation if required or desired. When supplementing power provided by generator 32, a current-controlled power boosting technique is implemented with circuit 62. Circuit 62 provides proportional-integral output adjustments in response the difference between two inputs: (1) boost current reference 106b and (2) storage device 70 current detected with current sensor 76. In response, inverter 64b converts DC power from device 70 to an AC form that is provided to rectifier 54b of circuitry 54 via transformer 58. Rectifier 64b converts the AC power from transformer 58 to a suitable DC form for DC bus 44. In one form directed to a nominal 12 Vdc output of device 70, transformer 58 steps up the AC voltage output from inverter 64b, that is converted back to DC power for bus 44.),
such that the integrated electrical power generation system can simultaneously output three-phase power to a first external load and single-phase power (see at least Fattal, para. [0014]: System 28 includes two primary sources of power: Alternating Current (AC) power from genset 30 and Direct Current (DC) power from electrical energy storage device 70. Genset 30 includes a dedicated engine 32 and three-phase AC generator 34. & para. [0016]: Assembly 40 is coupled to storage device 70 to selectively charge it in certain operating modes and supply electrical energy from it in other operating modes via circuitry 50 as further described hereinafter. Assembly 40 provides DC electric power to the storage device one or more motor coach DC loads 74 with circuitry 50 and provides regulated AC electric power with inverter 46. AC electric loads are supplied via inverter AC output bus 80. Bus 80 is coupled to AC power transfer switch 82 of system 28. One or more coach AC electrical loads 84 are supplied via switch 82. System 28 also provides inverter load distribution 86 from bus 80 without switch 82 intervening there between. para. [0021]: a nominal 120 VAC, 60 Hertz (Hz) output is provided on bus 80, the genset three-phase output to rectifier 42 varies over a voltage range of 150-250 volts AC (VAC) and a frequency range of 200-400 Hertz (Hz), and the variable voltage on DC bus 44 is between 200 and 300 volts DC (Vdc). para. [0025] & para. [0034])
Fattal does not explicitly disclose
at least one of a front differential and a rear differential;
the powertrain, mechanically connected to the engine, wherein the powertrain has been modified to be selectively disengageable from at least one of the at least one front differential and rear differential of the vehicle;
a parallel power input gearbox that is selectively engageable with the powertrain and the generator such the vehicle engine, parallel power input gearbox and powertrain are structured and operable to drive the generator;
providing to a second external load single phase power of the integrated power generation system.
Hodowanec teaches
at least one of a front differential and a rear differential (see at least Hodowanec, para. [0028]: Generally, the standard 2-wheel drive drivetrain 10 includes a transmission 26 coupled to the ICE 18, a rear axle differential 30 coupled to the rear axle 22, and a driveshaft 34 connected at opposing ends to the transmission 26 and the rear axle differential 30.);
the powertrain, mechanically connected to the engine, wherein the powertrain has been modified to be selectively disengageable from at least one of the at least one front differential and rear differential of the vehicle (see at least Hodowanec, para [0041]: It should be noted that in the various 4-wheel drive embodiments described herein, the PPFDS 66 will additionally include a fifth clutch mechanism 142 (shown in FIGS. 4A and 4B) operatively disposed between the transmission 26 and the transfer case 46 that is controllable such that the transmission 26 can be effectively disengaged from the transfer case 46. Therefore, in when the PPFDS 66 is configured in a full electric mode, i.e., electric only mode, wherein 100% of the motive power provided by the ERM 70 (as described below), power from the ERM 70 can be delivered to the front axle differential 54, via the first torque transfer shaft 86, the transfer case 46 and the secondary driveshaft 58.);
a parallel power input gearbox that is selectively engageable with the powertrain and the generator such the vehicle engine, parallel power input gearbox and powertrain are structured and operable to drive the generator (see at least Hodowanec, para. [0054]: As exemplarily illustrated in FIG. 8, in various embodiments, the gearbox 78 can be configured, via commands from the gearbox controller 82, such that the power flow is from the ICE 18 to the ERM 70 (wherein the ERM 70 functions as a generator) and to the auxiliary device 114. In Such embodiments, no motive power is provided to the rear axle differential 30 of the vehicle 14, hence, the vehicle 14' is stationary. More particularly, in Such embodiments, the gear box 78 can be configured such that the first clutch mechanism 122 is engaged to receive power/torque from the ICE 18, the third and fourth clutch mechanisms 130 and 134 are engaged to deliver power/torque to the ERM 70 and the auxiliary device 114, and the second clutch mechanism 126 is disengaged. Therefore, power/torque generated by the ICE 18 is received by the gearbox. 78, via the first torque transfer shaft 86, and delivered by the gearbox 78 to the ERM 70 and to the auxiliary device 114, via the third and fourth torque transfer shafts 102 and 118.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fattal to incorporate the teaching of at least one of a front differential and a rear differential, the powertrain, mechanically connected to the engine, wherein the powertrain has been modified to be selectively disengageable from at least one of the at least one front differential and rear differential of the vehicle, a parallel power input gearbox that is selectively engageable with the powertrain and the generator such the vehicle 
McCartney teaches
providing to a second external load single phase power of the integrated power generation system (see at least McCartney, para. [0026-0027]:  In some embodiments, a one-wire, single-phase system is used to energize a tap (e.g., less than 200, 50, or 10 customers on a tap). Three-phase power can be distributed by three-wire systems or four-wire systems (one wire being a neutral). In some embodiments, the generator 204 is a diesel-powered generator.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fattal to incorporate the teaching of providing to a second external load single phase power of the integrated power generation system of McCartney in order to provide a good tradeoff between power capability and weight for the integrated electrical power system to provide efficient output power (see at least McCartney, para. [0033]).

As per claim 19 Fattal discloses
wherein the integrated electrical power generation system is structured and operable to provide three phase power via a generator of an integrated electrical power generation system (see at least Fattal, para. [0014]: System 28 includes two primary sources of power: Alternating Current (AC) power from genset 30 and Direct Current (DC) power from electrical energy storage device 70. Genset 30 includes a dedicated engine 32 and three-phase AC generator 34.); and 
simultaneously providing single phase power via a no-idle subsystem of the integrated power generation system (see at least Fattal, para. [0016]: Genset 30 is electrically coupled to assembly 40. Assembly 40 includes power control circuitry 40a to manage the electrical power generated and stored with system 28. Circuitry 40a includes three-phase rectifier 42, variable voltage DC power bus 44, DC-to-AC power inverter 46, charge and boost circuitry 50, and processor 100. Assembly 40 is coupled to storage device 70 to selectively charge it in certain operating modes and supply electrical energy from it in other operating modes via circuitry 50 as further described hereinafter. Assembly 40 provides DC electric power to the storage device one or more motor coach DC loads 74 with circuitry 50 and provides regulated AC electric power with inverter 46. AC electric loads are supplied via inverter AC output bus 80. Bus 80 is coupled to AC power transfer switch 82 of system 28. One or more coach AC electrical loads 84 are supplied via switch 82. System 28 also provides inverter load distribution 86 from bus 80 without switch 82 intervening there between.).
Fattal does not explicitly disclose
wherein the provided three phase power can be at least 50% of a rated power output of the generator
wherein the provided single phase power can be at least 3% of the rated power output of the generator
McCartney teaches
wherein the provided three phase power can be at least 50% of a rated power output of the generator (see at least McCartney, para. [0027]: In some embodiments, the generator 204 is configured to produce single-phase power and three-phase power, though not necessarily at the same time. Single-phase power can be distributed by one-wire systems, two-wire systems (two hot, 180 degrees out of phase; or one hot and one neutral), or three-wire systems (two hot wires, one wire being a neutral). For example, single-phase system could be energized by legs of a generator (generating in three phases) put in series (e.g., a zigzag configuration). In some embodiments, a one-wire, single-phase system is used to energize a tap (e.g., less than 200, 50, or 10 customers on a tap). Three-phase power can be distributed by three-wire systems or four-wire systems (one wire being a neutral). In some embodiments, the generator 204 is a diesel-powered generator. In some embodiments, the generator 204 is configured to produce 120 volts, line to ground (208 volts line to line for three-phase power, 240 volts line to line for single-phase power), plus or minus 5%, 10%, or 15%. In some embodiments, the generator is configured to generate both single-phase power and three-phase power, though not necessarily at the same time. In some embodiments, the generator 204 is configured to produce 277 volts (line to ground)/480 volts (line to line), plus or minus 5%, 10%, or 15%. In some embodiments, the generator 204 is configured to produce a voltage between 40 and 601 volts. & para. [0033-0035]: Thus by keeping the step-up transformers at a lower weight, more trucks can pull the vehicle 100, in the embodiments the vehicle 100 is a trailer; or can have the step-up system 208 mounted on the truck (e.g., the step-up system 208 and the output interface 210 are mounted on the truck and the generator 204 is towed by the truck; or the generator 204 is mounted on the truck and the step-up system 208 and output interface 210 are on a trailer pulled by the truck). Applicant has found that transformers rated at about 75 kVA provide a good tradeoff between power capability and weight. Thus in some embodiments the step-up transformer 304 has a power rating of 75 kVA, or equal to or between 70 kVA and 80 kVA; 50 kVA and 100 kVA; and/or 50 kVA and 200 kVA. The step-up transformer is 304 a single-phase transformers (e.g., instead of a three-phase transformer). A single-phase transformer steps up, or steps down, only one phase of electrical power. In some embodiments, separate single-phase transformers are used for the step-up transformers 304 to allow the step-up system 208 to step up both single-phase power (e.g., by not using the third step-up transformer 304-3) and three-phase power (e.g., by using the first step-up transformer 304-1, the second step-up transformer 304-2, and the third step-up transformer 304-3).); and
wherein the provided single phase power can be at least 3% of the rated power output of the generator (see at least McCartney, para. [0027]: In some embodiments, the generator 204 is configured to produce single-phase power and three-phase power, though not necessarily at the same time. Single-phase power can be distributed by one-wire systems, two-wire systems (two hot, 180 degrees out of phase; or one hot and one neutral), or three-wire systems (two hot wires, one wire being a neutral). For example, single-phase system could be energized by legs of a generator (generating in three phases) put in series (e.g., a zigzag configuration). In some embodiments, a one-wire, single-phase system is used to energize a tap (e.g., less than 200, 50, or 10 customers on a tap). Three-phase power can be distributed by three-wire systems or four-wire systems (one wire being a neutral). In some embodiments, the generator 204 is a diesel-powered generator. In some embodiments, the generator 204 is configured to produce 120 volts, line to ground (208 volts line to line for three-phase power, 240 volts line to line for single-phase power), plus or minus 5%, 10%, or 15%. In some embodiments, the generator is configured to generate both single-phase power and three-phase power, though not necessarily at the same time. In some embodiments, the generator 204 is configured to produce 277 volts (line to ground)/480 volts (line to line), plus or minus 5%, 10%, or 15%. In some embodiments, the generator 204 is configured to produce a voltage between 40 and 601 volts. & para. [0033-0035]: Thus by keeping the step-up transformers at a lower weight, more trucks can pull the vehicle 100, in the embodiments the vehicle 100 is a trailer; or can have the step-up system 208 mounted on the truck (e.g., the step-up system 208 and the output interface 210 are mounted on the truck and the generator 204 is towed by the truck; or the generator 204 is mounted on the truck and the step-up system 208 and output interface 210 are on a trailer pulled by the truck). Applicant has found that transformers rated at about 75 kVA provide a good tradeoff between power capability and weight. Thus in some embodiments the step-up transformer 304 has a power rating of 75 kVA, or equal to or between 70 kVA and 80 kVA; 50 kVA and 100 kVA; and/or 50 kVA and 200 kVA. The step-up transformer is 304 a single-phase transformers (e.g., instead of a three-phase transformer). A single-phase transformer steps up, or steps down, only one phase of electrical power. In some embodiments, separate single-phase transformers are used for the step-up transformers 304 to allow the step-up system 208 to step up both single-phase power (e.g., by not using the third step-up transformer 304-3) and three-phase power (e.g., by using the first step-up transformer 304-1, the second step-up transformer 304-2, and the third step-up transformer 304-3).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fattal to incorporate the teaching of the provided three phase power can be at least 50% of a rated power output of the generator and the provided single phase power can be at least 3% of the rated power output of the generator of McCartney in order to provide a good tradeoff between power capability and weight for the integrated electrical power system to provide efficient output power (see at least McCartney, para. [0033]).

As per claim 20 Fattal does not explicitly disclose
wherein the integrated electrical power generation system is structured and operable to the provide the three phase power between 50% and 100% of the rated power output of the generator, and provide the single phase power can be between 3% of the rated power output of the generator and 100% of a rated storage capacity of an energy storage system of the no-idle subsystem.
McCartney teaches
wherein the integrated electrical power generation system is structured and operable to the provide the three phase power between 50% and 100% of the rated power output of the generator, and provide the single phase power can be between 3% of the rated power output of the generator and 100% of a rated storage capacity of an energy storage system of the no-idle subsystem (see at least McCartney, para. [0027]: In some embodiments, the generator 204 is configured to produce single-phase power and three-phase power, though not necessarily at the same time. Single-phase power can be distributed by one-wire systems, two-wire systems (two hot, 180 degrees out of phase; or one hot and one neutral), or three-wire systems (two hot wires, one wire being a neutral). For example, single-phase system could be energized by legs of a generator (generating in three phases) put in series (e.g., a zigzag configuration). In some embodiments, a one-wire, single-phase system is used to energize a tap (e.g., less than 200, 50, or 10 customers on a tap). Three-phase power can be distributed by three-wire systems or four-wire systems (one wire being a neutral). In some embodiments, the generator 204 is a diesel-powered generator. In some embodiments, the generator 204 is configured to produce 120 volts, line to ground (208 volts line to line for three-phase power, 240 volts line to line for single-phase power), plus or minus 5%, 10%, or 15%. In some embodiments, the generator is configured to generate both single-phase power and three-phase power, though not necessarily at the same time. In some embodiments, the generator 204 is configured to produce 277 volts (line to ground)/480 volts (line to line), plus or minus 5%, 10%, or 15%. In some embodiments, the generator 204 is configured to produce a voltage between 40 and 601 volts. & para. [0033-0035]: Thus by keeping the step-up transformers at a lower weight, more trucks can pull the vehicle 100, in the embodiments the vehicle 100 is a trailer; or can have the step-up system 208 mounted on the truck (e.g., the step-up system 208 and the output interface 210 are mounted on the truck and the generator 204 is towed by the truck; or the generator 204 is mounted on the truck and the step-up system 208 and output interface 210 are on a trailer pulled by the truck). Applicant has found that transformers rated at about 75 kVA provide a good tradeoff between power capability and weight. Thus in some embodiments the step-up transformer 304 has a power rating of 75 kVA, or equal to or between 70 kVA and 80 kVA; 50 kVA and 100 kVA; and/or 50 kVA and 200 kVA. The step-up transformer is 304 a single-phase transformers (e.g., instead of a three-phase transformer). A single-phase transformer steps up, or steps down, only one phase of electrical power. In some embodiments, separate single-phase transformers are used for the step-up transformers 304 to allow the step-up system 208 to step up both single-phase power (e.g., by not using the third step-up transformer 304-3) and three-phase power (e.g., by using the first step-up transformer 304-1, the second step-up transformer 304-2, and the third step-up transformer 304-3).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fattal to incorporate the teaching of the integrated electrical power generation system is structured and operable to provide three phase power can be between 50% and 100% of a rated power output of the generator, and the single phase power 

As per claim 21 Fattal discloses
wherein the integrated electrical power generation system is structured and operable to simultaneously utilizing a portion of a power output by the generator to charge an energy storage system of the no-idle subsystem (see at least Fattal, para. [0034]: If the test of conditional 130 is true (yes), then conditional 132 is executed. Conditional 132 tests whether a power level change or transient has been detected. If the test of conditional 132 is true (yes), then transient handling routine 150 is performed as further described in connection with FIG. 5. Different criteria or "tests" may be used to detect different kinds of transients that are subject to conditional 132. A few examples are involved in the description of routine 150, hereinafter. If the test of conditional 132 is false (no), then the power is at steady state in the power share mode.).

As per claim 22 Fattal discloses
wherein the integrated electrical power generation system is structured and operable to maintain a state of charge of an energy storage system of no-idle subsystem between a minimum charge level and a maximum charge level that are respectively greater than 0% and less than 100% of a rated energy storage capacity of the energy storage system via an energy management system of the integrated electrical power generation system via a voltage selector switch of the integrated electrical power generation system (see at least Fattal, para. [0020-0026]: This information can be used to determine system power, and is used to compare with the power delivery capacity of genset 30 and device 70 to regulate certain operations described hereinafter. Furthermore, logic 110 uses this AC output information to determine whether a transient power condition exists that warrants consideration in such operations. Controllable DC-to-DC converter 60 is electrically coupled to DC bus 44 and electrical energy storage device 70. Electrical current flow between device 70 and converter 60 is monitored with current sensor 76 and DC voltage of device 70 is monitored at node 78. The genset power-generating capacity is determined with reference to genset power/load requested by logic 102. When the power demand on bus 80 can be supplied by genset 30 with surplus capacity, then this surplus can be used for charging device 70 by regulating converter 60 with PI control circuit 52; and when the power demand exceeds genset 30 capacity, supplemental power can be provided to bus 80 from device 70 by regulating converter 60 with PI control circuit 62. Various aspects of dynamic "power sharing" operations of system 28 are further described in connection with FIGS. 4 and 5 hereinafter; however, further aspects of converter 60 and its operation are first described as follows. para. [0029]: the DC voltage on DC bus 44 is variable rather than regulated. The variation in voltage on DC 44 as AC power is supplied to bus 80 extends over a wide range as the speed of genset 30 and/or the boost power from or charge power to device 70 varies. In one preferred embodiment, the lower extreme of this range is at least 75% of the upper extreme of this range while providing power to electrical loads on bus 80. In a more preferred form, the lower extreme is at least 66% of the upper extreme. In an even more preferred form, the lower extreme is at least 50% of the upper extreme. & para. [0035]: In operation 136, a "genset plus charge" power share mode is supported that uses excess genset capacity for charging device 70, as needed (charge enabled/boost disabled). The genset plus charge power share mode of operation 136 typically reaches steady state from a transient condition as further described in connection with routine 150. The total genset power in the genset plus charge mode is determined as the measured AC power output plus the measured DC charging power less estimated charger losses. In one form, the charger loss is estimated by reference to one or more tables containing the loss of the charger circuitry as a function of battery voltage and charge current. The target genset speed is then determined based on the normalized load. The genset speed is set to support the DC and AC loads. When the genset reaches the rated charge level, its speed may be reduced. As the AC power requirement approaches the genset rating, the charge rate may be reduced in order to maintain load support with genset 30.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668     
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668